Citation Nr: 1224626	
Decision Date: 07/17/12    Archive Date: 07/20/12

DOCKET NO.  09-38 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to an increased rating in excess of 20 percent disabling for diabetes mellitus, type II, with left eye diplopia, left sixth nerve palsy and diabetic retinopathy.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to October 1973.  


This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision completed by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  In that decision, the RO continued the current 20 percent rating for diabetes mellitus, type II.  

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.  


REMAND

In his substantive appeal received in October 2009, the Veteran specifically requested a decision review officer (DRO) hearing.  He claimed a lack of due process in the failure to offer him one.  A videoconference hearing before a Veterans Law Judge was scheduled, but a DRO hearing has not been scheduled.  In November 2009, the Veteran indicated that he wanted his case forwarded to the Board for review.  

In a July 2012 statement, the Veteran's representative stated that the Veteran would not be available for the Board Videoconference hearing scheduled for Friday, July 13, 2012 and requested it be rescheduled.  Additionally, he requested a DRO hearing at the Portland RO.  The representative requested the claims folder be returned to the Portland RO so that a DRO hearing could be scheduled.  

Accordingly, the case is REMANDED for the following action: 

1.  The RO should take appropriate steps to schedule the Veteran for a DRO hearing in accordance with his request.  A copy of the notice of the time and place to report should be provided to the Veteran and his representative and 

associated with the claims file.  A copy of the hearing transcript should also be associated with the claims file.  

2. After any additional development deemed necessary by the DRO is completed, the RO should again review the record.  If the benefit sought on appeal remains denied, the appellant and representative, if any, should be furnished a supplemental statement of the case and given the opportunity to respond.  Thereafter, the Veteran should be scheduled for a Videoconference Board hearing.  A copy of the notice of the time and place to report should be provided to the Veteran and his representative and associated with the claims file.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).  

